Case 7:20-cv-05618-VB-PED Document6 Filed 10/21/20 Page1of1

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ti
tt
t
I:
a

 

wee eee eee eens x TECUALS Oh ae
ROBERT DELITTA, : ce /0) es .

Plaintiff, ae EDL ps
Vv. : ORDER: - Se 20/20
ANDREW SAUL, : 20 CV 5618 (VB)(PED)
Commissioner of Social Security,

Defendant. :

---- Xx

 

On July 21, 2020, plaintiff Robert Delitta commenced the instant action against Andrew
Saul, Commissioner of the Social Security Administration. (Doc. #1).

There is no indication on the docket that defendant has been served, and defendant has

not appeared in the case. There also is no indication on the docket that plaintiff, pursuant to Fed.

R. Civ. P. 4(b), has requested the issuance of a summons.

Accordingly, pursuant to Fed. R. Civ. P. 4(m), this action will be dismissed without
prejudice unless, on or before October 27, 2020, plaintiff shows good cause in writing for his
failure to comply with Rule 4(m).

Dated: October 20, 2020
White Plains, NY

SO ORDERED:

Wd

Vincent L. Briccetti
United States District Judge

 
